ON REHEARING
BUCHANAN, Judge.
In our opinion in this case, May v. Dept. of Nat. Resources (1991), Ind.App., 565 N.E.2d 367, we upheld plaintiff-appellant Byron May's (May) demotion. On rehearing, May points out a factual error in our decision.
When deciding that a statement of the reasons May was demoted had been filed with the State Personnel Department, we said: "Greenwalt's secretary testified she sent the statement to the State Personnel Department. Record at 1060-1." Id. at 372. That statement was incorrect as the witness was not Greenwalt's secretary and *602the notice she sent to the State Personnel Department was not the statement of reasons for May's demotion.
The absence of that evidence, however, does not alter our original decision. Despite May's argument to the contrary, there was sufficient evidence in the record to support the Director's conclusion that the statement of reasons had been filed. Record at 987-9, 1185-6.
May's petition for rehearing is denied.
RATLIFF, C.J., and SHIELDS, J., concur. >